

Exhibit 10.1
REVOLVING LINE OF CREDIT NOTE
(VARIABLE MAXIMUM)




$25,000,000.00    Roanoke, Virginia
March 26, 2018




FOR VALUE RECEIVED, the undersigned ROANOKE GAS COMPANY ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at MAC R4046-080, 10 South Jefferson Street, 8th Floor, Roanoke, Virginia
24011-1331 or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty-Five Million Dollars ($25,000,000.00), or so much
thereof as may be advanced and be outstanding pursuant to the terms of the
Credit Agreement, as defined herein, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    "Daily One Month LIBOR" means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(b)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).


(c)    "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fluctuating rate per annum determined by Bank to be one percent (1.00%) above
Daily One Month LIBOR in effect from time to time. Bank is hereby authorized to
note the date and interest rate applicable to this Note and any payments made
thereon on Bank's books and records (either manually or by electronic entry)
and/or on any schedule attached to this Note, which notations shall be prima
facie evidence of the accuracy of the information noted.




G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-180DOML.docx
(Rev. 12/17)
1
 




--------------------------------------------------------------------------------




(b)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(c)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then at the option of Bank, in its sole and absolute
discretion, the outstanding principal balance of this Note shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to three percent (3%) above the rate of interest from time
to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount set forth
above or such lesser amount as shall at any time be available hereunder. The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on March 31, 2020.


(b)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing April 1, 2018, and on the maturity date
set forth above.


(c)    Adjustments in Availability. Notwithstanding the principal amount set
forth above, the maximum principal amount available under this Note shall vary
from time to time as follows:


(i)
$2,000,000.00 from the date of this Note up to and including July 20, 2018;

(ii)
$10,000,000.00 from July 21, 2018 up to and including September 21, 2018;

(iii)
$20,000,000.00 from September 22, 2018 up to and including November 20, 2018;

(iv)
$21,000,000.00 from November 21, 2018 up to and including February 28, 2019;

(v)
$17,000,000.00 from March 1, 2019 up to and including July 21, 2019;

(vi)
$22,000,000.00 from July 22, 2019 up to and including September 21, 2019;

(vii)
$25,000,000.00 from September 22, 2019 up to and including February 29, 2020;
and



G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-180DOML.docx
(Rev. 12/17)
2
 




--------------------------------------------------------------------------------




(viii)
$22,000,000.00 from March 1, 2020 up to and including March 31, 2020.



If the outstanding principal balance of this Note at any time is greater than
the new maximum principal amount then available hereunder, Borrower shall
immediately make a principal reduction on this Note in an amount sufficient to
reduce the then outstanding principal balance hereof to an amount not greater
than the new maximum principal amount available hereunder. Such principal
reduction shall be subject to any prepayment fee set forth in this Note, if
applicable.


(d)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
HOWARD T. LYON, PAUL W. NESTER or JOHN S. D’ORAZIO, any one acting alone, who
are authorized to request advances and direct the disposition of any advances
until written notice of the revocation of such authority is received by the
holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.


(e)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 31, 2016,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise,


G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-180DOML.docx
(Rev. 12/17)
3
 




--------------------------------------------------------------------------------




and including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of Virginia, but giving effect to federal laws applicable to
national banks, without reference to the conflicts of law or choice of law
principles thereof.


(d)    Business Purpose. Borrower represents and warrants that all loans
evidenced by this Note are for a business, commercial, investment, or other
similar purpose and not primarily for a personal, family or household use.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.




ROANOKE GAS COMPANY
 
 
 
 
 
 
 
 
By:
/s/ John S. D'Orazio
 
 
 
 
JOHN S. D'ORAZIO,
 
 
 
 
PRESIDENT, CHIEF EXECUTIVE
 
 
 
 
OFFICER
 
 
 
 
 
 
 
 
By:
/s// Paul W. Nester
 
 
 
 
PAUL W. NESTER
 
 
 
 
CHIEF FINANCIAL OFFICER,
 
 
 
 
SECRETARY, TREASURER
 
 
 





G:\VA #78579\ROANOKE GAS COMPANY 0264033928\20180308020 C Royal C-180DOML.docx
(Rev. 12/17)
4
 


